Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 6-8, 13-15, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US Patent 7,110,525) in view of Srinivasan (US Patent 5,185,782).
As to claim 1, Heller teaches a method comprising:
selecting, by the at least one computer processor, according to a pairing strategy, the first contact for pairing to the agent to optimize a performance metric (abstract and col. 15, lines 16-64 – where Heller discussed the algorithm does not seek to route a call/contact to the agent having the skill set most suited to the call rather route to the worst agent who needs experience in the area of the call and thus serves as training exercise would overtime improve optimize a performance metric; col. 10, lines 49-59 and col. 11, lines 6-21 – where Heller discussed training worst agents can assist agents in taking an order quickly while avoiding incomplete transaction would overtime improve optimize a performance metric; col. 15, lines 24-51 - providing a new optimization scheme method for automated call distribution);

wherein the first contact has been waiting the least among the set of contacts (col. 15, lines 1-6 – where Heller discussed callers may be privileged to have a shorter anticipated wait and greater efficiency service than others; col. 15, lines 35-64 – selecting the worst agent who having at least marginally sufficient skills and having a skill set determined to be deficient to handle the first call; it would have been obvious that selecting the first contact paired first with the worst expect performance agent when the call center load is not high and the first contact privileged to have shorter anticipated wait then the first contact has been waiting the least);
wherein the third contact has been waiting the longest among the set of contacts (col. 15, lines 1-6– where Heller discussed callers may be privileged to have a shorter anticipated wait and greater efficiency service than others and based on preferential treatment of callers: first caller with preferential treatment and privileged to have a shorter wait then the third contact can be the one that waited the longest; col. 15, lines 35-64 – where Heller discussed selecting an agent having the skill set most suited to the call and having skill set determined to be sufficient to handle the call that doesn’t need more training it would have been obvious that when the call center load is high and the third contact paired with an agent that capable of handling the call after the first contact being paired first with the worst agent then the third contact has been waiting the at least longer than the first contact);
See Exparte Katz, 2011 WL 514314, *4 (BPAI 2011) (citing In reAm. Acad. Of  Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)). See also MPEP § 2111.04 (claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed).
 Heller further discusses the algorithm does not seek to route a call to the agent having the skill set most suited to the call rather route to an agent who needs experience or worst agent in the area of the call and thus serves as training exercise (abstract), therefore the contact most likely has not previously interacted with the first agent. It would have been obvious that the first contact may well be not previously interacted with the agent so that the contact being arbitrary paired with one of the worst agent or with an agent that capable of handling the call; and incorporate the teachings of the first contact has not previously interacted with the agent into the teachings of Heller for the purpose of selecting an available contact that has not previously interacted with the agent in order to reduce waiting time and efficiently assist contacts.
Heller does not explicitly discuss determining a set of contacts available to be connected to an agent, the set of contacts comprising a first contact, a second contact, and a third contact (however, Heller teaches callers/contacts obviously there are first contact, second contact, third contact…).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Srinivasan into the teachings of Heller for the purpose of ensuring calls are returned at the callers’ convenience and thus ensuring greater likelihood of availability of the callers to receive the call back.
As to claims 6, 13, 20, Heller and Srinivasan do not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the first contact is of a first contact type and the second contact is of a second contact type different from the first contact type. However, Heller teaches calls arrive at a call center are classified into call types, each call type have a separate queue in the ACD and each 
As to claims 7, 14, 21, Heller teaches the first agent has the worst expected performance among the set of agents for a contact type of the contact (col. 15, lines 35-64); the skill or imputer skill of a resource updated after selection thereof and successful completion of an assigned task, and/or based on a performance during task handling (col. 17, lines 43-47); and the skill profile vector is stored in a database which may be updated dynamically (col. 21, lines 51-54). It would have been obvious to modify Heller to incorporate the teachings of the worst expected performance for the first agent is subsequently updated based an outcome of an interaction between the first agent and the contact for the purpose of having up-to-date agents skills in order to efficiently select agent to handle contacts’ calls.
As to claim 8 Heller teaches a system comprising:
selecting, by the at least one computer processor, according to a pairing strategy, the first contact for pairing to the agent to optimize a performance metric (abstract and col. 15, lines 16-64 – where Heller discussed the algorithm does not seek to route a call/contact to the agent having the skill set most suited to the call rather route to the worst agent who needs experience in the area of the call and thus serves as 
wherein the agent has a worst expected performance among the set of agents for the first contact among the set of contacts according to the metric (col. 15, lines 35-64);
wherein the first contact has been waiting the least among the set of contacts (col. 15, lines 1-6 – where Heller discussed callers may be privileged to have a shorter anticipated wait and greater efficiency service than others; col. 15, lines 35-64 – selecting the worst agent who having at least marginally sufficient skills and having a skill set determined to be deficient to handle the first call; it would have been obvious that selecting the first contact paired first with the worst expect performance agent when the call center load is not high and the first contact privileged to have shorter anticipated wait then the first contact has been waiting the least);
wherein the third contact has been waiting the longest among the set of contacts (col. 15, lines 1-6– where Heller discussed callers may be privileged to have a shorter anticipated wait and greater efficiency service than others and based on preferential treatment of callers: first caller with preferential treatment and privileged to have a shorter wait then the third contact can be the one that waited the longest; col. 15, lines 35-64 – where Heller discussed selecting an agent having the skill set most suited to the call and having skill set determined to be sufficient to handle the call that doesn’t 
Heller further discusses the algorithm does not seek to route a call to the agent having the skill set most suited to the call rather route to an agent who needs experience or worst agent in the area of the call and thus serves as training exercise (abstract), therefore the contact most likely has not previously interacted with the first agent. It would have been obvious that the first contact may well be not previously interacted with the agent so that the contact being arbitrary paired with one of the worst agent or with an agent that capable of handling the call; and incorporate the teachings of the first contact has not previously interacted with the agent into the teachings of Heller for the purpose of selecting an available contact that has not previously interacted with the agent in order to reduce waiting time and efficiently assist contacts.
Heller does not explicitly discuss determining a set of contacts available to be connected to an agent, the set of contacts comprising a first contact, a second contact, and a third contact (however, Heller teaches callers/contacts obviously there are first contact, second contact, third contact…); the pairing strategy would have selected the second contact if the first contact had not been available.
Srinivasan teaches a method and system comprising: determining, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a set of contacts (Fig. 1, plurality of contacts 114; col. 2, lines 37-39) available to be connected to an agent, the set of contacts comprising a first 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Srinivasan into the teachings of Heller for the purpose of ensuring calls are returned at the callers’ convenience and thus ensuring greater likelihood of availability of the callers to receive the call back.
Claim 15 is rejected for the same reasons discussed above with respect to claim 8.  Furthermore, Heller teaches software instructions formed into a data processing programs set to perform the claim ([0032, 0037]). It would have been obvious that software instructions store in a storage medium and any processing program processed via a processor.

3.	Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heller and Srinivasan in view of Bohacek et al. (US Patent 6,411,687).

Bohacek teaches a behavioral response device for analyzing the caller’s response according the predetermined criteria to identify callers having certain behavioral characteristics and routing callers identified as having said characteristics to predetermined attendant stations (col. 1, lines 32-40).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Bohacek into the teachings of Heller and Srinivasan for the purpose of routing or pairing caller or contact to the appropriate agent or attendant stations in order to provide appropriate service to the contact having certain behavioral characteristics.
As to claims 3, 10, 17, Heller and Srinivasan do not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein at least one of the plurality of pairing strategies is a diagonal pairing strategy. Bohacek teaches a behavioral response device for analyzing the caller’s response according the predetermined criteria to identify callers having certain behavioral characteristics and routing callers identified as having said characteristics to predetermined attendant stations (col. 1, lines 32-40).; while the claims utilizing diagonal pairing strategy. The latter one is the preferred one in this instant application. It would have been obvious before the effective filing date of the claimed invention to incorporate the diagonal pairing strategy into the teachings of Bohacek, Heller and Srinivasan for the purpose of utilizing diagonal pairing strategy as another type of paring strategy.

4.	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heller and Srinivasan in view of Batai (US Patent 7,889,859).
As to claims 4, 11, and 18, Heller and Srinivasan do not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15 wherein the pairing strategy targets a balanced agent utilization.
Batai teaches routing a received call to an agent based on dialed number, other caller provided information and load balancing across agents (abstract).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Batai into the teachings of Heller and Srinivasan for the purpose of contact is handled by the agent as appropriate.

5.	Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heller and Srinivasan in view of Flockhart et al. (JP410304073A).
As to claims 5, 12, and 19, Heller and Srinivasan do not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the pairing strategy targets an expected improvement to overall performance of the contact center system.
Flockhart teaches improving the performance of a call center in order to satisfy customers’ needs by allocating different service time targets to different call kinds or their call queues and selecting a waiting call that is the closest to exceed an allocation service time target in order to be handled by an available agent (Abstract, Problem to be solved).
.
Response to Arguments
6.	Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. Terminal disclaimer filed on 3/4/21 and approved, therefore the double patenting rejection(s) withdrawn.
Applicant argues that with respect to Heller reference, “Prior to the call center load not being high, the first call handling agent would typically be waiting the longest because its skill set was deficient. Upon entering the period when the call center load is not high, by before the call handling agent is selected, the first call handling agent would still be waiting the longest because its skill set was deficient prior to the call center load not being high. And after the first call handling agent is first selected during the period when the call center load is not high, the first call handling agent would not be waiting at all because it was already selected. Heller also discloses, “if the call center load is high, selecting a third call handling agent having at least marginally sufficient skills to handle the call,” where “the call handling agent [has] a skill set determined to be sufficient” Heller, column 15, lines 46-50. Thus, in either of the scenarios disclosed by Heller, there is no discloser of selecting a first contact for pairing to an agent to optimize a metric” (Remarks, page 10) and the first contact has been waiting the least among the set of contacts (Remarks, page 11). Examiner respectfully submits that Applicant’s alleges is wrong and not what Heller reference teaches. Heller teaches a call management 
See Exparte Katz, 2011 WL 514314, *4 (BPAI 2011) (citing In reAm. Acad. Of  Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)). See also MPEP § 2111.04 (claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed).  For system claim 8 and claim 15, Heller teaches selecting according to a pairing strategy, the first contact for pairing to the agent to optimize a performance metric (abstract and col. 15, lines 16-64 – where Heller discussed the algorithm does not seek to route a call/contact to the agent having the skill set most suited to the call rather route to the worst agent who needs experience in the area of the call and thus serves as training exercise would overtime improve optimize a performance metric; col. 10, lines 49-59 and col. 11, lines 6-21 – where Heller discussed training worst agents can assist agents in taking an order quickly while avoiding incomplete transaction would overtime improve optimize a performance metric; col. 15, lines 24-51 - providing a new optimization scheme method for automated call distribution); and Srinivasan teaches determining, by at least one computer processor communicatively coupled to and 
	Applicant further argues that the claim language proves for selection of the second contact as opposed to the third contact (Remarks, page 12). Examiner respectfully submits that this is not recited in the claims.
	With respect to dependent claims 2-7, 9-14, and 16-21 Applicant argues that these claims are dependent upon independent claims 1, 8, and 15 and if an independent claim is nonobvious under 35 USC 103, then any claim depending therefrom is nonobvious. That is, claims 2-7, 9-14, and 16-21 are dependent upon independent claims 1, 8, and 15 and thus inherently incorporate all of the limitations of independent claims 1, 8, and 15. Please refer to the above rejections and responses with regard to the independent claims 1, 8, and 15.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung (2002/0159475) teaches a system for integrating internet based inquiries into a call center operating a traditional voice based automatic call distributor. Providing random agent assignment of internet skills without pre-defining a pre-selected group of agents ([0009]).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652